UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FREEDOM WATCH, INC., )
)
Plaintiff, )
)
)
v ) Civil Case No. 14-1431 (RJL)
)
)
NATIONAL SECURITY AGENCY, et al. )
, FILED
Defendants. ) SEP 30 2015

Clark, US. District & Bankru tc
Courts for the District of Coqunbia

 
  

DUM OPINION
2015 [Dkt. # 17]

m
('0

13
9'?
(D
B
0"
(D
'1

Plaintiff Freedom Watch, Inc. brings this action under the Freedom of Information
Act (“FOIA”), see 5 U.S.C. § 552, seeking information from the National Security
Agency (“NSA”), Central Intelligence Agency (“CIA”), and Department of Defense
(“DOD”), related to the August 6, 2011 shoot-down of a military helicopter in
Afghanistan. Now before the Court is defendant NSA’s Motion to Dismiss. See Mot. to

Dismiss [Dkt. # 5]. Having considered the parties’ pleadings, relevant law, and the entire

record of this case, the Court will GRANT the NSA’s Motion to Dismiss and DISMISS
this action as to defendant NSA.
BACKGROUND
On July 21, 2014, plaintiff Freedom Watch sent a FOIA request to the three

defendants, including the NSA. Compl. ii 5. The FOIA request sought “the production

of agency records relating to the shoot—down of Extortion 17, carrying in it thirty US.
military servicemen who died on August 6, 2011.” Compl. 11 5.

On August 8, 2014, the NSA responded to plaintiff’s 54-part FOIA request.
Compl. 36. With respect to items 39 and 48 of the request, the NSA notiﬁed Freedom
Watch that the agency had “conducted a search reasonably calculated to uncover any
relevant documents,” but did not locate any responsive documents other than plaintiff’s
request letter itself. Compl. 37. With respect to items 3, 4, 18, 19, and 53 of the FOIA
request, the NSA informed Freedom Watch that it would deny plaintiff’s request pursuant
to the ﬁrst exemption of FOIA because the information was classiﬁed, and that it was
further exempted pursuant to the third exemption. Compl. 37. The NSA advised
Freedom Watch of its right to “ﬁle an appeal to the NSA/CSS Freedom of Information
Act Appeal Authority,” stated that any such appeal must be postmarked within “60
calendar days,” and provided an address to which an appeal must be sent. Compl. 37~3 8.
Freedom Watch did not appeal the NSA’S decision, and the time for appeal has passed.
See generally Mem. in Opp’n to Mot. to Dismiss (“Opp’n”) [Dkt. # 7]; Compl. 37.

On August 21, 2014, Freedom Watch sued the NSA, CIA, and DoD. On October
6, 2014, the NSA moved to dismiss for failure to state a claim pursuant to Federal Rule of
Civil Procedure 12(b)(6).

STANDARD OF REVIEW

The Court may dismiss a complaint for failure to state a claim upon which relief

may be granted. See Fed. R. Civ. P. 12(b)(6). In considering a motion to dismiss under

Rule l2(b)(6), the court must “liberally” construe the complaint “in favor of the plaintiff,

2

who must be granted the beneﬁt of all inferences that can be derived from the facts
alleged.” Schuler v. United States, 617 F.2d 605, 608 (DC. Cir. 1979) (internal citation
and quotation marks omitted). However, in considering the pleadings, the Court is not
required to “accept legal conclusions cast in the form of factual allegations,” or to rely on
inferences “unsupported by the facts set out in the complaint.” Kowal v. MCI Commc ’ns
Corp, 16 F.3d 1271, 1276 (DC. Cir. 1994). Thus, to withstand dismissal, the
allegations, when read in a light most favorable to the plaintiff, must “raise a right to
relief above the speculative level.” Bell Atl. Corp. v. T wombly, 550 US. 544, 555 (2007).
ANALYSIS

Under FOIA, “[c]xhaustion of administrative remedies is generally required before
seeking judicial review.” Wilbur v. CIA, 355 F.3d 675, 677 (DC. Cir. 2004) (per
curiam). The exhaustion requirement “means that a requester under FOIA must ﬁle an
administrative appeal within the time limit speciﬁed in an agency’s FOIA regulations or
face dismissal of any lawsuit complaining about the agency’s response.” Wilbur, 355
F.3d at 676 (internal quotation marks omitted). The exhaustion requirement serves
multiple purposes, including providing an agency the opportunity to “review its initial
determination, apply its expertise, correct any errors, and create an ample record in the
process.” Nat ’l Sec. Counselors v. CIA, 931 F. Supp. 2d 77, 99—100 (D.D.C. 2013). A
FOIA action is subject to dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure if the plaintiff has failed to exhaust administrative remedies. See Hidalgo v.
FBI, 344 F.3d 1256, 1258 (DC. Cir. 2003); see Dettmann v. United States Dep’t of

Justice, 802 F.2d 1472, 1477 (DC. Cir. 1986).

3

Freedom Watch does not dispute the fact that it failed to administratively appeal
the NSA’s decision, or that the failure to appeal constitutes failure to exhaust
administrative remedies. See generally Opp’n [Dkt. # 7]. Instead, Freedom Watch
argues only that it did not need to appeal the NSA decision because, in its judgment, any
appeal would have been futile. See Opp’n 2—3, 8—10 [Dkt. # 7]. Unfortunately for
plaintiff, there is no futility exception to the exhaustion requirement in FOIA cases. As
was the case in another FOIA action brought by Freedom Watch in this District:

Freedom Watch has cited no caselaw establishing or
addressing a futility exception to the exhaustion requirement in

FOIA cases. Moreover, binding Circuit precedent could not be
clearer: exhaustion of administrative remedies “is a mandatory

prerequisite to a lawsuit under FOIA.” Wilbur v. CIA, 355 F.3d
675, 676 (DC. Cir. 2004) (emphasis added, internal quotation

marks and citation omitted).
Freedom Watch v. CIA, 895 F. Supp. 2d 221, 227 n.2 (D.D.C. 2012); compare id.
(noting Freedom Watch’s reliance on Sing/1 v. Ashcroft, 362 F.3d 1164, 1169 (9th
Cir. 2004), with Opp’n 2*3 (reliance on same). The same holds true today.

Even assuming, arguendo, that the FOIA exhaustion requirement were
subject to a futility exception, Freedom Watch fails to demonstrate the futility of
appealing the NSA’s decision. Our Circuit Court has held that the futility
exception applies, in another context, only if “following the administrative remedy
would be futile because of certainty of an adverse decision.” Randolph—Sheppard
Vendors ofAm. v. Weinberger, 795 F.2d 90, 105 (DC. Cir. 1986) (internal

quotation marks and citation omitted). An adverse decision may be “certain”

where, for example, “an administrative agency lacks, or believes itself to lack,

4

jurisdiction to act upon the dispute.” Id. Here, Freedom Watch does not come
close to supporting its contention that an adverse decision by the NSA was certain.
See Opp’n 8~10 (arguing NSA’s position appeared “set” based on the purported
inadequacy of NSA’s response and its denial of request for expedited processing).
Accordingly, the Court will dismiss this action as to defendant NSA pursuant to
Federal Rule of Civil Procedure l2(b)(6).
CONCLUSION

Thus, for all the foregoing reasons, the Court GRANTS defendant NSA’S Motion

to Dismiss, and DISMISSES this action as to defendant NSA. A separate Order

accompanies this Memorandum Opinion.